Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.       Claims 5-8 and 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4, 9-14 and 19-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoji (WO 2017130770).
Regarding claim 1, Yoji disclose a method for detecting laser reflectors for mobile robot localization, comprising: 
collecting scan information data corresponding to positions of surrounding objects using a laser scanner mounted on a mobile robot (page 13, paragraph 4 and page 11, paragraph  7); 
generating a reflector cluster based on reflection intensities of the scan information data (page 7, paragraph 3); 
classifying the reflector cluster into individual reflector clusters, each of the individual reflector clusters corresponding to each of the laser reflectors (page 4, paragraph 3); 
determining whether each of the individual reflector clusters is a valid individual reflector cluster corresponding to an actual individual laser reflector or not based on geometric filtering on the each of the individual reflector clusters (page 5, paragraph 4); and 
calculating position of the actual individual laser reflector based on at least one of the scan information data corresponding to the valid individual reflector cluster (page 10, paragraph 7).  
Regarding claim 11, Yoji disclose an apparatus for collecting position information of laser reflectors for mobile robot localization, comprising: 
a processor for collecting scan information data corresponding to positions of surrounding objects using a laser scanner mounted on a mobile robot (page 14, paragraph 5), generating a reflector cluster based on reflection intensities of the scan information data (page 7, paragraph 3), classifying the reflector cluster into individual reflector clusters (page 4, paragraph 3), each of the individual reflector clusters corresponding to each of the laser reflectors (page 19, paragraph 4), determining whether each of the individual reflector clusters is a valid individual reflector cluster corresponding to an actual individual laser reflector or not based on geometric filtering on the each of the individual reflector clusters (page 5, paragraph 4); and 
memory for storing at least one of the scan information data, the reflector cluster, the individual reflector clusters and the valid individual reflector clusters (page 21, paragraph 6).  
Regarding claim 19, Yoji disclose an apparatus for calculating positions of laser reflectors for mobile robot localization, comprising: 
a processor for receiving valid individual reflector clusters corresponding to actual individual laser reflectors from a position information collection apparatus (page 14, paragraph 5), and calculating position of the actual individual laser reflector based on at least one of the scan information data corresponding to the each of the valid individual reflector clusters (page 10, paragraph 7); and 
memory for storing the positions of the actual individual laser reflectors (page 21, paragraph 6).  
Regarding claims 2 and 12, Yoji disclose the limitations indicated above and further disclose wherein the scan information datum includes a distance to the surrounding object, an angle of a laser beam and a reflection intensity of the laser beam (page 16, paragraph 3).  
Regarding claims 3 and 13, Yoji disclose the limitations indicated above and further disclose wherein the reflector cluster corresponds to the scan information data having the reflection intensities which are bigger than or equal to a reflection intensity threshold, and the reflection intensity threshold is determined according to a type of one of the laser reflectors (page 5, paragraph 1).  
Regarding claims 4 and 14, Yoji disclose the limitations indicated above and further disclose wherein each of the individual reflector clusters corresponds to the scan information data havng the distances whose difference is less than or equal to a distance threshold, and the distance threshold is any one of width, height, or diameter of one of the laser reflectors (page 5, paragraph 2). 
Regarding claims 9 and 20, , Yoji disclose the limitations indicated above and further disclose wherein the position of the actual individual laser reflector is calculated based on the distance and the angle of the laser beam of at least one of the scan information data corresponding to the each of the valid individual reflector clusters (page 3, paragraph 3).  
Regarding claim 10, Yoji disclose the limitations indicated above and further disclose wherein the position of the actual individual laser reflector is calculated in consideration of a radius of the actual individual laser reflector, when the actual individual laser reflector is circular (page 6, paragraph 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663